DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-4-2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three dimensional laser written waveguides of claim 8 and the wired connection for effectuating the connectivity between the at least two of the plurality of angled optical cable ferrule/connector interface sockets of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, if the two subsets are on different sides of the housing, it does not appear that they can be angled in the same direction. They may be angled in the same direction in one plane, but not in all planes. 
It is unclear how a wired connection of claim 10 provides “effectuating the connectivity between the at least two of the plurality of angled optical cable ferrule/connector interface sockets”.  This is merely a vague statement and a result to be achieved. Yet the specification does not provide details of this. If the applicant argues that it is so well known that they do not have to disclose it, it is clearly so obvious that the prior art would obviously read on it. If applicant argues that the details of the wired connection are critical, there may be 112(a) issues. 
In regard to claim 13, “signal regenerator circuit” is unclear. The claim says that this is “operatively connected” to the photonic integrated circuit. Yet the specification teaches that the wavelength shifting is provided by the photonic integrated circuit. Further, it is unclear which elements provide the wavelength shifting (especially if they are not in the PIC). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The specification does not teach that a regeneration circuit operatively connected to the PIC is adapted. The specification does not teach that a regeneration circuit shifts a wavelength of an optical signal entering the waveguide shuffle block to another wavelength. The specification teaches that the PIC is capable of shifting the wavelength. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (2020/0264394).
Chase et al teach a waveguide shuffle block assembly, comprising: a housing (figures 2 and 10a) comprising a plurality of angled optical cable connector interface sockets (figure 10a teaches that they may be angled); a waveguide shuffle block enclosed within the housing effectuating connectivity between at least two of a plurality of angled optical cable ferrule/connector interfaces corresponding to the at least two of the plurality of angled optical cable ferrule/connector interface sockets (figures 3 and 7 shows connections that would act as a shuffle); and at least one retention mechanism (212, which maintains stacking when used to provide stacking of figure 5 and/or the circles around the top edge of element 200 - shown as different sizes which appear to be similar to the circles shown on the top of each stackable element of the applicant) maintaining the waveguide shuffle block assembly in a stacked formation with at least one other waveguide shuffle block assembly. 
Although figure 10a is shown as an embodiment different than figure 5, Chase et al teach that it is well known to use angled housing for the waveguides.  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use angled housings as taught by figure 10a for the purpose of compensating for the angle of pitch of the faces of high capacity optical interconnect module 200 (paragraph 34), since Chase et al teaches that they were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 5, see figure 10A. It shows that the angle of the optical cable connector interface sockets comprises an acute angle (it shows it as clearly less than 90 degrees) relative to at least one surface of the housing from which each of the plurality of angle optical cable connector interface sockets protrude.
	In regard to claims 6-7, see paragraph 21. Chase et al teach MPO connectors (paragraph 24). It appears that the at least two of the plurality of angled optical cable ferrule/connector interfaces are partially enclosed by the at least two of the plurality of angled optical cable ferrule/connector interface sockets.
	In regard to claim 9, the angled optical cable ferrule/connector interface sockets are provided along a first planar (on the right side of figure 10a) surface of the housing and a second subset of the plurality of angled optical cable ferrule/connector interface sockets are provided along a second planar surface (on the left side of figure 10a) of the housing opposite the first planar surface.
	In regard to claim 10, see the above 112 rejection. Chase et al appears to show angled similar to the applicant’s figure 4A for example. The two opposite sides are in a similar direction in one plane, yet opposite in another.  Claim 10 is rejected as best understood (since it is similar to the applicant’s figures).
In regard to claim 11, if the angled connectors of figure 10A were used with figures 2 and 7, the connectors of 211c would be in a different direction than 211a and the first subset of the plurality of angled optical cable ferrule/connector interface sockets and the second subset of the plurality of angled optical cable ferrule/connector interface sockets are angled in different directions.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (2020/0264394) as applied to claim 1 above, and further in view of Smith et al (WO 2017/066140).
Although Chase et al does not teach specifics about retention mechanism comprises at least one male coupling connector mateable with at least one female coupling connector of the at least one other waveguide assembly and at least one female coupling connector mateable with at least one male coupling connector of a third waveguide assembly, Smith et al teach connector mounts (1250, page 10, lines 24-30, pins and socket) of optical modules. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to ensure that the modules of Chase et al were connected/aligned properly as taught by Smith et al that there are pins/sockets to provide stacking of modules, since Smith et al teaches that they were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In regard to claim 3, Smith et al teach at least one male coupling connector (1250) protrudes from a first planar surface with the waveguide assembly, and wherein the at least one female coupling connector (socket 1260) is inset within a second planar surface opposite the first planar surface (module connecting features located on the top, bottom, left and/or right sidewalls of page 10 lines 15-19).
In regard to claim 4, Smith et al teach the at least one retention mechanism (1250, 1260) is incorporated into at least one surface of the housing.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (2020/0264394) as applied to claim 1 above, and further in view Kim et al (2002/0159688).
Although Chase et al do not teach specifics about the waveguide shuffle block comprises at least one photonic integrated circuit comprising at least one wavelength coupler with which provides connectivity, they teach a spine and leaf network topology (paragraph 2). They also teach that “spine and leaf networks may include or embody any combination of network components that facilitate providing distinctive data connectivity/interconnection paths to as many different network nodes (e.g., switches, routers, etc.) as possible in a “mesh” configuration essentially creating what is referred to as a network “fabric”” (quoted from paragraph 20). Kim et al teach “network components that facilitate providing distinctive data connectivity/interconnection paths” that include a photonic integrated circuit that has wavelength selectors/coupler (paragraph 41 of Kim et al, applicant’s specification says that the couplers may be tuned for selectivity in paragraph 40).  
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a switching fibric that provides selectivity provided on a PIC since Chase et al teach that it is well known for Spine and leaf topology to provide distinct connectivity which is taught by Kim et al, since Kim et al teaches that they were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 13, see the 112 issues. See also paragraph 43 which teaches wavelength converters. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (2020/0264394) as applied to claim 1 above, and further in view Rickman (EP 3357180).
Although Chase et al do not teach specifics about the waveguide shuffle block comprises at least one photonic integrated circuit comprising at least one wavelength coupler with which provides connectivity, they teach a mesh wiring block (paragraph 17). They also teach that “spine and leaf networks may include or embody any combination of network components that facilitate providing distinctive data connectivity/interconnection paths to as many different network nodes (e.g., switches, routers, etc.) as possible in a “mesh” configuration essentially creating what is referred to as a network “fabric”” (quoted from paragraph 20). Rickman teaches “network components that facilitate providing distinctive data connectivity/interconnection paths” that include a photonic integrated circuit (paragraphs 47-48 and switch module 10) that include wavelength coupler/AWG (c4, c6).  
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a switching fabric that provides selectivity provided on a PIC which has an AWG since Chase et al teach that it is well known for mesh topology to provide distinct connectivity which is taught by Rickman, since Rickman teaches that they were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (2020/0264394) as applied to claim 1 above, and further in view Brusberg et al (2019/0384005).
Although Chase et al do not teach specifics about the waveguide shuffle block comprises at least one of a three-dimensional laser-written waveguide and a wired connection for effectuating the connectivity between the at least two of the plurality of angled optical cable ferrule/connector interface sockets, see the above 112 issues with the “wired connection for effectuating…”. Brusberg et al do teach that waveguides may be integrated in any different manner (paragraph 57) including laser written waveguides. With regard to the wiring, see the 112 rejection. Brusberg et al also teach that there may be control means (paragraph 56). 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to fabricate the waveguides of Chase et al, since Brusberg et al teach that it is well known for mesh topology to provide distinct connectivity which is taught by Rickman, since Rickman teaches that such integration is a were known alternative in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perince et al (DE102020111150) teach that laser written waveguides are well known fabrication (paragraph 26, ”3D lasergeschriebenen Wellenleiter”). Hyundo Jung et al (KR 20210122400) teach that it is well known to have a PIC which has wavelength selection switches and AWG (paragraph 19) and a shuffle network (paragraphs 24-25). Evans et al (2021/0018697) Teaches laser written waveguides (paragraph 109). Krulic (FR 3013127) teaches fasteners (22) for stacking.

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883